Citation Nr: 0402043	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial disability rating of 
service-connected left tarsal tunnel syndrome, currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to May 
1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that 
decision, the RO assigned a 0 percent disability rating to 
the veteran's service- connected left tarsal tunnel syndrome, 
effective May 4, 1993.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of 
the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given 
a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be 
accomplished by remand.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, 
this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part:

1.	The veteran should be accorded a VA 
examination by the appropriate physician 
to determine the nature and severity of 
his service-connected left tarsal tunnel 
syndrome.  The claims folder and copy of 
this remand must be made available to 
the examiner prior to the examination.  
The examiner should review the results 
of any testing prior to completion of 
the report.  

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) (the "VCAA") and 
38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit 
additional evidence.  

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for an increased 
disability rating in excess of 0 percent 
for left tarsal tunnel syndrome, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the 
VCAA.  The RO should take care to ensure 
that, in any supplemental statement of 
the case issued pursuant to its 
adjudication of the veteran's claim for 
an increased rating, the reasons and 
bases for its determination are set 
forth in detail.  If all benefits are 
not granted, the case, upon completion 
of the usual adjudicative procedures, 
should be returned to the Board for 
further review.  An appropriate period 
of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




